Citation Nr: 1020866	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a left second toe fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1990 to 
February 1991, and from May 2004 to April 2006.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
residuals of a left second toe fracture, with a 
noncompensable (0 percent) evaluation. The Veteran appealed 
this initial disability rating. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals the 
initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).
 
In a September 2008 rating decision, the RO considered newly 
received medical evidence and awarded a 10 percent rating for 
left second toe fracture residuals, from the April 17, 2006 
effective date of service connection. While this decision 
increased the Veteran's compensation benefits, it was not an 
increase to the highest assignable schedular evaluation, so 
the claim for a still higher rating remains on appeal. See 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.











REMAND

The Board has determined that further VA medical examination 
is warranted to obtain a complete depiction of the severity 
of service-connected disability involving the left foot.

Thus far, the RO has evaluated the Veteran's left second toe 
fracture at the             10 percent level under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, for a foot injury that is 
moderate in severity. Under that rating criteria, a 
moderately severe foot injury will warrant a 20 percent 
rating; and severe foot injury will correspond to a 30 
percent rating. 

There are more contemporaneous and detailed findings 
necessary to determine whether the Veteran's service-
connected disability meets the criteria for a rating in 
excess of 10 percent, pursuant to Diagnostic Code 5284. The 
Veteran last underwent VA examination in December 2007, and 
at that time the primary manifestation of his left second toe 
disability was pain and swelling of the toe, leading to 
antalgic gait and limiting foot movement. Notably, there were 
no skin or vascular changes. The Veteran had normal foot 
arches, and no hammer toes.         No findings were 
indicated as to any hallux valgus as symptomatic of left foot 
injury that might have been related to the service-connected 
left second toe fracture residuals. Since then, however, the 
Veteran has begun to complain of persistent edema involving 
the left second toe and surrounding area. A January 2009 VA 
podiatry consult noted the presence of mild hallux valgus, 
and hammer toes, worse on the left side. There was tenderness 
to palpation of the soles of the feet worse on the left side. 

There is sufficient indication here of additional disability 
that may well be associated with the residuals of left second 
toe fracture to warrant another VA examination to determine 
the full extent of service-connected disability.                       
In carrying this examination, the VA examiner will have the 
opportunity to evaluate whether such manifestations as hallux 
valgus, and hammer toes, are or are not incidental to 
underlying left second toe fracture, and in so doing provide 
a  definitive basis to evaluate the Veteran's condition under 
the criteria for injury           to the feet. See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza 
v. Brown, 7 Vet. App. 298, 505-06 (1998) ("Where the record 
does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.").
 
While this case is on remand, there are further records of VA 
outpatient treatment that should be obtained. The most recent 
such records on file are dated from December 2009. The RO/AMC 
should obtain any additional pertinent records outstanding 
and associate them with the claims file. Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made). See also 
38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts 
to obtain relevant records in the custody of a Federal 
department or agency). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Brooklyn                   
VA Medical Center (VAMC), and request 
copies of all available treatment records 
from that facility dated since December 
2009. All records and responses received 
should be associated with the claims file.

2.	Then, schedule the Veteran for a VA 
podiatric examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.            
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected residuals of a 
left second toe fracture, in accordance 
with the rating criteria specified at                   
38 C.F.R. § 4.71a, Diagnostic Code 5284, 
for evaluating  a foot injury. The VA 
examiner should specifically comment upon 
whether the Veteran's service-connected 
left second toe fracture is productive of 
moderate, moderately severe, or severe 
left foot injury.                   The 
examiner should also comment upon whether 
such previously diagnosed manifestations 
as hallux valgus and hammer toes are 
associated with the underlying left second 
toe fracture. In address this latter 
inquiry,               the examiner is 
notified that under applicable law, where 
it is not possible to separate the effects 
of a service-connected disability from 
nonservice-connected conditions by 
competent opinion, all symptoms must be 
attributed to the service-connected 
disability. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

3.	The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

4.	Thereafter, the RO/AMC should 
readjudicate the claim on appeal, based on 
all additional evidence received.                 
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


